DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 16 and 17, drawn to a method of detecting testicular intraepithelial neoplasia (TIN) in a subject, the method comprising determining the expression level of miR-371a-3p in a biological sample from the subject, wherein the expression level of miR-371a-3p is indicative of the presence or absence of TIN in the subject.
Group II, claim(s) 12 and 13, drawn to Use of miR-371a-3p as a biomarker for the detection of testicular intraepithelial neoplasia (TIN).
Group III, claim(s) 14, drawn to Use of at least one miR-371a-3p-specific primer and/or a miR-371a-3p-specific probe for the detection of testicular intraepithelial neoplasia (TIN).
Group IV, claim(s) 15, drawn to Use of a kit comprising at least one miR-371a-3p-specific primer and/or a miR-371a-3p-specific probe for the detection of testicular intraepithelial neoplasia (TIN).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of the determination of miR-371a-3p expression
A) pooling three or more batches B comprising amplified miR-371a-3p and determining expression level in the pooled sample (claim 2, 10 and 11),
B) determining a level of miR-371a-3p in three or more batches B and calculating a mean value of the three levels (claim 3, 16 and 17),
Species of miR-371a-3p expression
C) an expression level of miR-371a-3p, which is increased as compared to a control, is indicative of the presence of TIN in the subject (claim 4),
D) an expression level of miR-371a-3p, which is higher than a predefined cut-off value, is indicative of the presence of TIN in the subject (claim 5),
Species of a biological sample
E) blood serum (claim 6-8), 
F) blood plasma (claim 6 and 7), 
G) seminal plasma (claim 6 and 7), 
H) hydrocele fluid (claim 6 and 7), 
I) spermatocele fluid (claim 6 and 7), 
J) whole blood (claim 6 and 7), 
K) urine (claim 6 and 7), 
L) amniotic fluid (claim 6 and 7), 
M) exudate (claim 6 and 7), 
N) sputum (claim 6 and 7), 
O) saliva (claim 6 and 7), 
P) cerebrospinal fluid (claim 6 and 7),
R) native tissue (claim 6 and 9), 
S) snap-frozen tissue (claim 6 and 9),
T) formalin-fixed and paraffin-embedded (FFPE) tissue (claim 6 and 9),
U) cells (claim 6),
V) cell lysate (claim 6),
W) cell culture supernatant (claim 6).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of detection of an expression level of miR-371a-3p, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dieckmann et al. (Urologia Intern., March 19, 2016; pp. 1-8; cited in the IDS). Dieckmann et al. teach detection of increased levels of expression levels of miR-371a-3p in blood samples from patients with testicular germ tumors and increased levels of the miR (page 2, paragraphs 3-12; page 3; Fig. 1).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 12, 2021